--------------------------------------------------------------------------------

Exhibit 10.1
 
TIME-BASED RESTRICTED SHARE UNIT AGREEMENT
PURSUANT TO THE
TRONOX LIMITED
MANAGEMENT EQUITY INCENTIVE PLAN


*  *  *  *  *


Participant:


Grant Date:
 
Number of Restricted Share Units granted:


*  *  *  *  *


THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Tronox Limited (the
“Company”), and the Participant specified above, pursuant to the Tronox Limited
Management Equity Incentive Plan (the “Plan”), which is administered by the
Committee; and


WHEREAS, it has been determined by the Committee under the Plan that it would be
in the best interests of the Company to grant and issue the Restricted Share
Units provided herein to the Participant on and subject to the terms and
conditions of the Plan and this Agreement (“Time RSUs”).


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
 
1.             Incorporation By Reference; Plan Document Receipt Certain Defined
Terms.  This Agreement is an Award Agreement for the purpose of the Plan.  This
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the Award provided hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  Unless otherwise provided herein,
in the event of any conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control.
 
2.             Grant of Restricted Share Unit Award.  The Company hereby grants
to the Participant and shall issue to the Participant on or as soon as
practicable after the date of execution of this Agreement the number of Time
RSUs specified above.  The Participant agrees and understands that except as
provided by the Plan nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason and
no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such shares, except as otherwise
specifically provided for in the Plan or this Agreement.  The Participant also
agrees and understands that the Time RSUs are not Shares and do not confer
rights on the Participant as a Shareholder.
 

--------------------------------------------------------------------------------

South Africa Participants Only:  The Participant must provide satisfactory
evidence that he has complied with all regulatory requirements (including,
without limitation, the approval of the South African Reserve Bank and the South
African Revenue Services) in the Republic of South Africa in which the
Participant is habitually resident and is employed indirectly, within 12 months
of the grant date, before the first vesting.  It is recorded that to the extent
that the Participant does not provide the aforementioned evidence of his
compliance with the regulatory requirements in South Africa, the Company shall
not be obliged to issue the shares to the Participant.
 
3.             Vesting.
 
(a)          General.  Except as otherwise provided in this Section 3, the Time
RSUs subject to this Agreement shall vest in equal annual installments on each
of the next three (3) anniversaries (each a “Vesting Date”), provided that the
Participant has at all times during the period commencing on the Grant Date and
ending on each such vesting date, respectively, been employed by the Company or
one of its Subsidiaries.
 
(b)          Termination in General.  Except as otherwise set forth in Sections
3(c), 3(d), 3(e), 31(a), and 3(g) hereof, all unvested Time RSUs shall
immediately be canceled and forfeited upon a Termination for any reason.
 
(c)          Termination for Death or Disability.  Upon a Participant’s
Termination due to the Participant’s death or Disability, all unvested Time RSUs
shall immediately become vested upon the date of such Termination.
 
(d)          Termination for Normal Retirement.  Upon a Participant’s
Termination due to the Participant’s Normal Retirement, all unvested Time RSUs
shall immediately become vested upon the date of such Termination.  For purposes
of this Agreement, “Retirement” shall mean a Termination other than a
termination for Cause at or after age 65 or such earlier date after age 50 as
may be approved by the Committee with regard to such Participant, in its sole
discretion, subject to Section 409A of the Code.
 
(e)          Termination without Cause.  Upon a Participant’s Termination by the
Company without Cause, a pro rata portion of the unvested Time RSUs that would
have become vested on the next regularly scheduled time-based vesting date
following the date of such Termination shall become vested in an amount
determined by multiplying the number of Time RSUs that were eligible to become
vested on the next regularly scheduled time-based vesting date following the
date of such Termination by a fraction, the numerator of which is the number of
full months in the period beginning on the time-based vesting date immediately
preceding the date of Termination and ending on the date of Termination and the
denominator of which is 12.
 
2017 - Restricted Share Units grant agreement - time based - FINAL
2

--------------------------------------------------------------------------------

(f)          Change in Control.  Except as otherwise provided in a Participant’s
employment agreement, if any, Section 12.1 of the Plan shall govern the
treatment of the Time RSUs in connection with a Change in Control.
 
(g)         Committee Discretion to Accelerate Vesting.  Notwithstanding the
foregoing, the Committee may, in its sole discretion (but subject to applicable
law), provide for accelerated vesting of the Time RSUs at any time and for any
reason.
 
4.             Period of Restriction; Delivery of Unrestricted Share Units.  If
and when Time RSUs awarded by this Agreement become vested, the Units shall
cease to be liable to be forfeited by the Participant.  By no later than ten
(10) days following the date on which any Time RSUs awarded hereunder become
vested the Company, subject to satisfaction of the tax withholding requirements
under Section 10 below, shall (i) deliver to the Participant a certificate for a
number of unrestricted Shares equal to the total number of Time RSUs that vested
on such date and (ii) make a Dividend Equivalent Payment to the Participant with
respect to such Time RSUs as provided in Section 7.5.5(b) of the Plan.
 
5.             Dividends and Other Distributions; Voting Rights.
 
(a)          Section 7.5.5(b) of the Plan shall apply with respect to the Time
RSUs.
 
(b)          Participants have no voting rights during period of restrictions
for Time RSUs.
 
(c)          Section 7.5.6 of the Plan shall apply with respect to the Time RSUs
(unless the Committee determines otherwise in any particular case pursuant to
Section 4.3 of the Plan).
 
6.             No transferability.  No Time RSUs granted hereunder may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated.
 
7.             Entire Agreement; Amendment.  This Agreement, together with the
Plan, contains the entire agreement between the parties hereto with respect to
the subject matter contained herein, and supersedes all prior agreements or
prior understandings, whether written or oral, between the parties relating to
such subject matter.  The Committee shall have the right, in its sole
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan.  This Agreement may also be modified or
amended by writing signed by both the Company and the Participant.  The Company
shall give written notice to the Participant of any such modification or
amendment of this Agreement as soon as practicable after the adoption thereof.
 
8.             Acknowledgment of Participant.  This award of Time RSUs does not
entitle Participant to any benefit other than that granted under this
Agreement.  Any benefits granted under this Agreement are not part of the
Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.  Participant
understands and accepts that the benefits granted under this Agreement are
entirely at the discretion of the Company and that the Company retains the right
to amend or terminate this Agreement and the Plan at any time, at its sole
discretion and without notice.
 
3

--------------------------------------------------------------------------------

9.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without reference to the
principles of conflict of laws thereof.
 
10.           Withholding of Tax.  As a condition to the distribution of Shares
to the Participant, the Participant shall be required to pay in cash, or to make
other arrangements satisfactory to the Company (including, without limitation,
authorizing withholding from payroll and any other amounts payable to the
Participant), the minimum statutory amount that is sufficient to satisfy any
federal, provincial, state, local and foreign taxes of any kind (including, but
not limited to, the Participant’s FICA and SDI obligations) which the Company,
in its sole discretion, deems necessary to comply with the Code and/or any other
applicable law, rule or regulation with respect to the Time RSUs.  Unless the
tax withholding obligations of the Company are satisfied, the Company shall have
no obligation to issue a certificate or book-entry transfer for such Shares
(except as required by applicable law).  The Committee, in its sole discretion
and pursuant to such procedures as it may specify from time to time, may permit
the Participant to satisfy his or her tax obligations, in whole or in part by
one or more of the following (without limitation): (a) paying cash, (b) electing
to have the Company withhold otherwise deliverable Shares having a Fair Market
Value equal to the minimum statutory amount required to be withheld, or (c)
selling a sufficient number of such Shares otherwise deliverable to Participant
through such means as the Company may determine in its sole discretion (whether
through a broker or otherwise) equal to the amount required to be withheld.
 
11.           Section 83(b) – U.S. Only.  If the Participant properly elects (as
required by Section 83(b) of the Code) within thirty (30) days after the
issuance of the Time RSUs to include in gross income for federal income tax
purposes in the year of issuance the Fair Market Value of such Time RSUs, the
Participant shall pay to the Company or make arrangements satisfactory to the
Company to pay to the Company upon such election, any federal, state or local
taxes required to be withheld with respect to the Time RSUs.  If the Participant
shall fail to make such payment, the Company shall, to the extent permitted by
law, have the right to deduct from any payment of any kind otherwise due to the
Participant any federal, state or local taxes of any kind required by law to be
withheld with respect to the Time RSUs, as well as the rights set forth in
Section 10 hereof.  The Participant acknowledges that it is the Participant’s
sole responsibility, and not the Company’s, to file timely and properly the
election under Section 83(b) of the Code and any corresponding provisions of
state tax laws if the Participant elects to make such election, and the
Participant agrees to timely provide the Company with a copy of any such
election.
 
12.           Acceptance.  The Participant shall forfeit the Time RSUs if the
Participant does not execute this Agreement within a period of sixty (60) days
from the date that the Participant receives this Agreement (or such other period
as the Committee shall provide).
 
13.           Securities Representations.  The Time RSUs are being issued to the
Participant and this Agreement is being made by the Company in reliance upon the
following express representations and warranties of the Participant.  The
Participant acknowledges, represents and warrants that:
 
4

--------------------------------------------------------------------------------

(a)          The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 13.
 
(b)          If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the Time RSUs must be held indefinitely unless
an exemption from any applicable resale restrictions is available or the Company
files an additional registration statement (or a “re-offer prospectus”) with
regard to the Time RSUs and the Company is under no obligation to register the
Time RSUs (or to file a “re-offer prospectus”).
 
(c)          If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the Participant understands that (i) the
exemption from registration under Rule 144 will not be available unless (A) a
public trading market then exists for the Shares of the Company, (B) adequate
information concerning the Company is then available to the public, and (C)
other terms and conditions of Rule 144 or any exemption therefrom are complied
with, and (ii) any sale of the vested Time RSUs hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.
 
14.           No Right to Employment.  Any questions as to whether and when
there has been a termination of such employment and the cause of such
termination shall be determined in the sole discretion of the Committee. 
Nothing in this Agreement shall interfere with or limit in any way the right of
the Company to terminate the Participant’s employment or service at any time,
for any reason and with or without cause.
 
15.           Notices.  Any notice which may be required or permitted under this
Agreement shall be in writing, and shall be delivered in person or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
 
(a)          If such notice is to the Company, to the attention of the General
Counsel of the Company or Secretary of the Company at such other address as the
Company, by notice to the Participant, shall designate in writing from time to
time.
 
(b)          If such notice is to the Participant, at his/her address as shown
on the Company’s records, or at such other address as the Participant, by notice
to the Company, shall designate in writing from time to time.
 
16.           Compliance with Laws.  The issuance of the Time RSUs or
unrestricted Shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act, the Corporations Act, and in
each case any respective rules and regulations promulgated thereunder) and any
other law or regulation applicable thereto.  The Company shall not be obligated
to issue the Time RSUs or any of the Shares pursuant to this Agreement if any
such issuance would violate any such requirements.
 
17.           Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign (except as provided by
Section 6 hereof) any part of this Agreement without the prior express written
consent of the Company.
 
5

--------------------------------------------------------------------------------

18.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.
 
19.           Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
 
20.           Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.
 
21.           Severability.  The invalidity or unenforceability of any
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.
 
[Remainder of Page Intentionally Left Blank]
 
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


TRONOX LIMITED
     
By:
         
Name:
       
Title:
   

 
PARTICIPANT
           

 
Name:
   

 
Social Security Number:
   


 

--------------------------------------------------------------------------------